               Case:
             Case    20-17442, 12/17/2020, ID:
                  2:17-cv-01628-RFB-EJY        11931726,
                                           Document  91 DktEntry:  1-1, Page
                                                         Filed 12/17/20      1 of
                                                                          Page    3 3
                                                                               1 of

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         December 17, 2020


       No.:              20-17442
       D.C. No.:         2:17-cv-01628-RFB-EJY
       Short Title:      Shannon Carter v. Scherrie Bean, et al


       Dear Appellants

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
          Case:
        Case    20-17442, 12/17/2020, ID:
             2:17-cv-01628-RFB-EJY        11931726,
                                      Document  91 DktEntry:  1-1, Page
                                                    Filed 12/17/20      2 of
                                                                     Page    3 3
                                                                          2 of




                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                            FOR THE NINTH CIRCUIT
                                                                      DEC 17 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 SHANNON CARTER,                                No. 20-17442

                Plaintiff - Appellee,
                                                D.C. No. 2:17-cv-01628-RFB-EJY
   v.                                           U.S. District Court for Nevada, Las
                                                Vegas
 SCHERRIE BEAN; PAUL BITAR;
 JENNIFER NASH; JAMES                           TIME SCHEDULE ORDER
 DZURENDA; JERRY HOWELL,
 Warden; BRIAN WILLIAMS, Warden;
 ALBERTO BUENCAMINO,

                Defendants - Appellants,

  and

 ROMEO ARANAS; L. STEWART,

                Defendants.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., January 19, 2021         Transcript shall be ordered.
Tue., February 16, 2021        Transcript shall be filed by court reporter.
       Case:
     Case    20-17442, 12/17/2020, ID:
          2:17-cv-01628-RFB-EJY        11931726,
                                   Document  91 DktEntry:  1-1, Page
                                                 Filed 12/17/20      3 of
                                                                  Page    3 3
                                                                       3 of

Mon., March 29, 2021        Appellants' opening brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.
Wed., April 28, 2021        Appellee's answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
